Name: Council Regulation (EEC) No 3733/91 of 16 December 1991 amending the quantitative limits fixed by Regulation (EEC) No 4134/86 on common rules for the import of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 352/4 Official Journal of the European Communities 21 . 12. 91 COUNCIL REGULATION (EEC) No 3733/91 of 16 December 1991 amending the quantitative limits fixed by Regulation (EEC) No 4134/86 on common rules for the import of certain textile products originating in Taiwan HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, as a result of the unification of Germany on 3 October 1990, Council Regulation (EEC) No 4134/86 (') applies to all German territories resulting from unifica ­ tion ; Whereas, on 4 December 1990, the Council authorized the Commission to decide on the adjustments made necessary, for 1991 , by the said unification with regard to the quantities fixed by the abovementioned Regulation ; Whereas that Regulation should be amended in conse ­ quence, Article 1 The quantitative limits for textile products originating in Taiwan, fixed in Annex II to Regulation (EEC) No 4134/86 are hereby amended for 1991 as laid down in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Council The President H. VAN DEN BROEK (') OJ No L 386, 31 . 12 . 1986, p. 1 . Regulation as last amended by Regulation (EEC) No 3058/90 (OJ No L 294, 25. 10. 1990, p . 18). 21 . 12. 91 Official Journal of the European Communities; No L 352/5 ANNEX Quantitative limits amending those in Annex II to Regulation (EEC) No 4134/86 for the year 1991 (The descriptions of goods are shown in this table in an abbreviated form (')) Category Description of goods Third countries Unit EEC limit 1991 Quota for Germany 2 2 a) 3 3 a) GROUP I A Woven fabrics of cotton Of which : Other than unbleached or bleached Woven fabrics of synthetic fibres (discontinuous) Of which : Other than unbleached or bleached Taiwan Taiwan Taiwan Taiwan tonnes tonnes tonnes tonnes 6 091 413 8 376 641 1 440 122 1 665 108 4 5 6 7 GROUP I B Shirts, undervests, T-shirts and the like, knitted or crocheted Pullovers Woven trousers Blouses Taiwan Taiwan Taiwan Taiwan 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 10 502 21 255 5 371 3 382 4114 5 667 3 035 2 114 8 Shirts, other than knitted or crocheted Taiwan 1 000 pieces 8 876 5 946 GROUP II A l 20 22 23 Bed linen, other than knitted or crocheted Yarn of staple or waste synthetic fibres Yam of staple or waste artificial fibres Taiwan Taiwan Taiwan tonnes tonnes tonnes 245 8 015 4 567 157 2 898 1 206 GROUP II B I 12 13 14 15 16 17 18 Socks Men's or boys' underpants and briefs, knitted or crocheted Men's or boys' woven overcoats Women's or girls' woven overcoats Suits and ensembles Jackets and blazers, other than knitted or crocheted Bathrobes, etc., other than knitted or crocheted Taiwan Taiwan Taiwan Taiwan Taiwan Taiwan Taiwan 1 000 pairs 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes 34 291 2 659 3 310 2 198 404 810 1 704 14 058 1 391 1 843 1 371 287 524 772 21 24 26 27 28 68 Parkas, anoraks, windcheaters Pyjamas, nightdresses, knitted or crocheted Dresses Skirts, divided skirts Trousers , knitted or crocheted Babies' garments Taiwan Taiwan Taiwan Taiwan Taiwan Taiwan 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes 5 689 3 743 3 131 1 650 1 804 542 4 147 2 248 2 423 1 061 560 210 73 77 78 83 Track suits Ski suits Garments, other than knitted or crocheted Other garments, knitted or crocheted Taiwan Taiwan Taiwan Taiwan 1 000 pieces tonnes tonnes tonnes 1 591 303 4013 892 761 188 1 953 478 (*) The complete description of the goods is shown in Annex I to Regulation (EEC) No 1653/88 (OJ No L 153, 18 . 6 . 1988 , p. 1 ). No L 352/6 Official Journal of the European Communities 21 . 12. 91 Category Description of goods Third countries Unit EEC limit 1991 Quota for Germany GROUP III A 33 35 37 Woven fabrics of synthetic filament yarn Woven fabrics of synthetic fibres (continuous) Woven fabrics of artificial staple fibres Taiwan Taiwan Taiwan tonnes tonnes tonnes 1 222 5 957 14 633 490 1 136 3 431 GROUP III B 10 67 74 91 Gloves, knitted or crocheted Clothing accessories Suits and ensembles Tents Taiwan Taiwan Taiwan Taiwan 1 000 pairs tonnes 1 000 pieces tonnes 18 736 1 078 219 1 034 5 627 358 93 354 97 110 Nets Woven pneumatic mattresses Taiwan Taiwan tonnes tonnes 915 3 500 201 1 138